Table of Contents

Exhibit 10.2

TEAMSTAFF, INC.
NOTICE OF RESTRICTED STOCK BONUS AWARD

Grantee's Name and Address:    

You (the "Grantee") have been granted certain shares of Common Stock of
TeamStaff, Inc. (the ‘‘Company’’) subject to the terms and conditions of this
Notice of Restricted Stock Bonus Award (the "Notice"), the Restricted Stock
Bonus Award Agreement attached hereto (the "Agreement") attached hereto and the
2006 TeamStaff, Inc. Long Term Incentive Plan (the ‘‘Plan’’) (the ‘‘Award’’).

Unless otherwise defined herein, the terms defined in the Agreement have the
same meanings of terms defined in this Notice. If the Grantee has an individual
employment or severance agreement (an ‘‘Individual Agreement’’), the terms and
conditions of the Individual Agreement will control issues relative to the
Award. In the event of any conflict, the order of priority is (a) an Individual
Agreement; (b) the Plan; (c) the Agreement; and then (d) the Notice.

Award Number:    

Date of Award:    

Vesting Commencement Date:    

Total Number of Shares of Common Stock Awarded (the "Shares"):    

Aggregate Fair Market Value of the Shares:    $

Vesting Schedule: Subject to the Grantee's Continuous Service and other
limitations set forth in    this Notice and the Agreement, the Shares will
"vest" in accordance with the following schedule:

[spacer.gif] [spacer.gif] [spacer.gif] (a)                  Shares on
                 , 2007;

[spacer.gif] [spacer.gif] [spacer.gif] (b)                  Shares on
                 , 2008; and

[spacer.gif] [spacer.gif] [spacer.gif] (c)                  Shares on
                 , 2009

Miscellaneous:

For purposes of this Notice and the Agreement, the term "Vest" means that such
Shares are no longer subject to forfeiture to the Company. Shares that have not
Vested are deemed "Restricted Shares." If the Grantee would become Vested in a
fraction of a Restricted Share, such Restricted Share will not Vest until the
Grantee becomes Vested in the entire Share. The Award is subject to the
provisions of the Agreement and the Plan relating to the vesting of the Shares.

In the event the Grantee's Continuous Service terminates as a result of his or
her death or Disability, the Shares (as defined in the Agreement) will become
fully Vested immediately as of the date of such termination of Continuous
Service.

During any authorized leave of absence, the Vesting of the Shares as provided in
the Vesting Schedule will be suspended after the leave of absence exceeds a
period of three (3) months. Vesting of the Shares will resume upon the Grantee's
termination of the leave of absence and return to service to the Company. The
Vesting Schedule of the Shares will be extended by the length of the suspension.

In the event of the Grantee's change in status from Employee, Director or
Consultant to any other status of Employee, Director or Consultant, the Shares
will continue to vest in accordance with the Vesting Schedule set forth above.

Vesting will cease upon the date of termination of the Grantee's Continuous
Service for any reason, other than death or Disability in accordance with the
Agreement and the Plan. In the event the Grantee's Continuous Service is
terminated for any reason, other than death or Disability that does not result
in immediate Vesting as set forth in an Individual Agreement, the Agreement or
the Plan, any Restricted Shares held by the Grantee immediately following such
termination of Continuous Service will be deemed re-conveyed to the Company and
the Company will thereafter be

1


--------------------------------------------------------------------------------


Table of Contents

the legal and beneficial owner of the Restricted Shares and will have all rights
and interest in or related thereto without further action by the Grantee. The
foregoing forfeiture provisions set forth in this Notice as to Restricted Shares
will apply to the new capital stock or other property (including cash paid other
than as a regular cash dividend) received in exchange for the Shares in
consummation of any transaction described in an Individual Agreement, the
Agreement or the Plan and such stock or property will be deemed Additional
Securities (as defined in the Agreement) for purposes of the Agreement, but only
to the extent the Shares are at the time covered by such forfeiture provisions.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice and the Agreement.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif]
TeamStaff, Inc.,
a New Jersey corporation   [spacer.gif] By: [spacer.gif]
                                   [spacer.gif]   [spacer.gif] T. Stephen
Johnson
Chairman [spacer.gif]

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES WILL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE'S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER). THE
GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE NOR THE
AGREEMENT WILL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO CONTINUATION OF
THE GRANTEE'S CONTINUOUS SERVICE, NOR WILL IT INTERFERE IN ANY WAY WITH THE
GRANTEE'S RIGHT OR THE COMPANY'S RIGHT TO TERMINATE THE GRANTEE'S CONTINUOUS
SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. THE
GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT
WITH THE COMPANY TO THE CONTRARY, THE GRANTEE'S STATUS IS AT WILL.

As a condition to receiving the Shares, the Grantee will not make an election
pursuant to Section 83(b) of the Code with respect to the Shares, unless the
Company grants a written request therefore, in the sole discretion of the
Company.

The Grantee acknowledges receipt of the Agreement and the Plan, and represents
that he or she is familiar with the terms and provisions thereof, and hereby
accepts the Award subject to all of the terms and provisions hereof and thereof.
The Grantee has reviewed this Notice, the Agreement and the Plan in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and the Agreement and fully understands all of the
provisions of this Notice, the Agreement and the Plan. The Grantee agrees that
all questions of interpretation and administration relating to this Notice, the
Agreement and the Plan will be resolved by the Board in accordance with Section
11 of the Agreement and the Plan. The Grantee further agrees to the venue
selection and waiver of a jury trial in accordance with Section 12 of the
Agreement. The Grantee further agrees to notify the Company upon any change in
the residence address indicated in this Notice.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Dated: [spacer.gif] Signed:
Grantee [spacer.gif]

2


--------------------------------------------------------------------------------


RESTRICTED STOCK BONUS AWARD AGREEMENT

1. Issuance of Shares. TeamStaff, Inc., a New Jersey corporation (the "Company")
hereby issues to the Grantee named in the Notice of Restricted Stock Bonus Award
(the "Notice") the Total Number of Shares of Common Stock awarded as set forth
in the Notice (the "Shares") subject to the Notice, this Restricted Stock Bonus
Award Agreement (the "Agreement") and the Plan. All Shares issued hereunder will
be deemed issued to the Grantee as fully paid and nonassessable shares, and the
Grantee will have the right to vote the Shares at meetings of the Company's
stockholders. The Company will pay any applicable stock transfer taxes imposed
upon the issuance of the Shares to the Grantee hereunder.

2. Transfer Restrictions. The Shares issued to the Grantee hereunder (the
‘‘Restricted Shares’’) may not be sold, transferred by gift, pledged,
hypothecated or otherwise transferred or disposed of by the Grantee prior to the
date when the Shares become Vested pursuant to the Vesting Schedule set forth in
the Notice (the ‘‘Vesting Schedule’’). Any attempt to transfer Restricted Shares
in violation of this Section 2 will be null and void and will be disregarded.

3. Escrow of Stock. For purposes of facilitating the enforcement of the
provisions of this Agreement, the Grantee agrees, immediately upon receipt of
the certificate(s) for the Restricted Shares, to deliver such certificate(s),
together with an Assignment Separate from Certificate in the form attached
hereto as Exhibit A, executed in blank by the Grantee with respect to each such
stock certificate, to the Secretary of the Company, to hold in escrow for so
long as such Restricted Shares have not Vested pursuant to the Vesting Schedule,
with the authority to take all such actions and to effectuate all such transfers
and/or releases as may be necessary or appropriate to accomplish the objectives
of this Agreement in accordance with the terms hereof. The Grantee hereby
acknowledges that the appointment of the Secretary of the Company as the escrow
holder hereunder with the stated authorities is a material inducement to the
Company to make this Agreement and that such appointment is coupled with an
interest and is accordingly irrevocable. The Grantee agrees that such escrow
holder will not be liable to any party hereto (or to any other party) for any
actions or omissions unless such escrow holder is grossly negligent relative
thereto. The escrow holder may rely upon any letter, notice or other document
executed by any signature purported to be genuine and may resign at any time.
Upon the Vesting of Restricted Shares, the escrow holder will, without further
order or instruction, transmit to the Grantee the certificate evidencing such
Shares.

4. Additional Securities and Distributions.

(a) Any securities or cash received (other than a regular cash dividend) as the
result of ownership of the Restricted Shares (the "Additional Securities"),
including, but not by way of limitation, warrants, options and securities
received as a stock dividend or stock split, or as a result of a
recapitalization or reorganization or other similar change in the Company's
capital structure, will be retained in escrow in the same manner and subject to
the same conditions and restrictions as the Restricted Shares with respect to
which they were issued, including, without limitation, the Vesting Schedule. The
Grantee will be entitled to direct the Company to exercise any warrant or option
received as Additional Securities upon supplying the funds necessary to do so,
in which event the securities so purchased will constitute Additional
Securities, but the Grantee may not direct the Company to sell any such warrant
or option. If Additional Securities consist of a convertible security, the
Grantee may exercise any conversion right, and any securities so acquired will
constitute Additional Securities. In the event of any change in certificates
evidencing the Restricted Shares or the Additional Securities by reason of any
recapitalization, reorganization or other transaction that results in the
creation of Additional Securities, the escrow holder is authorized to deliver to
the issuer the certificates evidencing the Shares or the Additional Securities
in exchange for the certificates of the replacement securities.

(b) The Company will disburse to the Grantee all regular cash dividends with
respect to the Restricted Shares and Additional Securities (whether vested or
not), less any applicable withholding obligations.

1


--------------------------------------------------------------------------------


5. Taxes.

(a) No Section 83(b) Election. As a condition to receiving the Shares, the
Grantee agrees not to make an election pursuant to Section 83(b) of the Code
with respect to the Restricted Shares, unless the Company consents, in writing,
such consent to be in the sole discretion of the Company.

(b) Tax Liability. The Grantee is ultimately liable and responsible for all
taxes owed by the Grantee in connection with the Award, regardless of any action
the Company takes with respect to any tax withholding obligations that arise in
connection with the Award. The Company does not make any representation or
undertaking regarding the treatment of any tax withholding in connection with
the grant or Vesting of the Shares or the subsequent sale of Shares subject to
the Award. The Company does not commit and is under no obligation to structure
the Award to reduce or eliminate the Grantee's tax liability.

(c) Payment of Withholding Taxes. Prior to any event in connection with the
Award (e.g., Vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any employment tax obligation (the "Tax Withholding Obligation"), the
Grantee must arrange for the satisfaction of the minimum amount of such Tax
Withholding Obligation in a manner acceptable to the Company.

(i) By Share Withholding. The Grantee authorizes the Company, upon the exercise
of the Company’s sole discretion, to withhold from those Shares issuable to the
Grantee the whole number of Shares sufficient to satisfy the minimum applicable
Tax Withholding Obligation. The Grantee acknowledges that the withheld Shares
may not be sufficient to satisfy the Grantee's minimum Tax Withholding
Obligation. Accordingly, the Grantee agrees to pay to the Company or any Related
Entity as soon as practicable, including through additional payroll withholding,
any amount of the Tax Withholding Obligation that is not satisfied by the
withholding of Shares described above.

(ii) By Sale of Shares. Unless the Grantee determines to satisfy the Tax
Withholding Obligation by some other means in accordance with clause (iii)
below, the Grantee's acceptance of this Award constitutes the Grantee's
instruction and authorization to the Company and any brokerage firm determined
acceptable to the Company for such purpose to sell on the Grantee's behalf a
whole number of Shares from those Shares issuable to the Grantee as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
minimum applicable Tax Withholding Obligation. Such Shares will be sold on the
day such Tax Withholding Obligation arises (e.g., a Vesting date) or as soon
thereafter as practicable. The Grantee will be responsible for all broker's fees
and other costs of sale, and the Grantee agrees to indemnify and hold the
Company harmless from any losses, costs, damages, or expenses relating to any
such sale. To the extent the proceeds of such sale exceed the Grantee's minimum
Tax Withholding Obligation, the Company agrees to pay such excess in cash to the
Grantee. The Grantee acknowledges that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy the Grantee's minimum
Tax Withholding Obligation. Accordingly, the Grantee agrees to pay to the
Company or any Related Entity as soon as practicable, including through
additional payroll withholding, any amount of the Tax Withholding Obligation
that is not satisfied by the sale of Shares described above.

(iii) By Check, Wire Transfer or Other Means. At any time not less than five (5)
business days (or such fewer number of business days as determined by the Board)
before any Tax Withholding Obligation arises (e.g., a Vesting date), the Grantee
may elect to satisfy the Grantee's Tax Withholding Obligation by delivering to
the Company an amount that the Company determines is sufficient to satisfy the
Tax Withholding Obligation by (x) wire transfer to such account as the Company
may direct, (y) delivery of a certified check payable to the Company, or (z)
such other means as specified from time to time by the Board.

6. Stop-Transfer Notices. In order to ensure compliance with the restrictions on
transfer set forth in this Agreement or the Notice, the Company may issue
appropriate "stop transfer" instructions to its transfer agent, if any, and, if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.

2


--------------------------------------------------------------------------------


7. Refusal to Transfer. The Company will not be required (i) to transfer on its
books any Shares that have been sold or otherwise transferred in violation of
any of the provisions of this Agreement or (ii) to treat as owner of such Shares
or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares will have been so transferred.

8. Restrictive Legends. The Grantee understands and agrees that the Company will
cause the legends set forth below or legends substantially equivalent thereto,
to be placed upon any certificate(s) evidencing ownership of the Shares together
with any other legends that may be required by the Company or by state or
federal securities laws:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED BY THE TERMS OF THAT
CERTAIN RESTRICTED STOCK BONUS AWARD AGREEMENT BETWEEN THE COMPANY AND THE NAMED
STOCKHOLDERS. THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY
IN ACCORDANCE WITH SUCH AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE SECRETARY
OF THE COMPANY.

9. Entire Agreement: Governing Law. The Notice and this Agreement constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the Company
and the Grantee with respect to the subject matter hereof, and may not be
modified adversely to the Grantee's interest except by means of a writing signed
by the Company and the Grantee. These agreements are to be construed in
accordance with and governed by the internal laws of the State of New Jersey
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of New
Jersey to the rights and duties of the parties. Should any provision of the
Notice or this Agreement be determined to be illegal or unenforceable, the other
provisions will nevertheless remain effective and will remain enforceable.

10. Headings. The captions used in this Agreement are inserted for convenience
and will not be deemed a part of this Agreement for construction or
interpretation.

11. Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice or this Agreement will be
submitted by the Grantee or by the Company to the Board. The resolution of such
question or dispute by the Board will be final and binding on all persons.

12. Venue and Waiver of Jury Trial. The parties agree that any suit, action or
proceeding arising out of or relating to the Notice or this Agreement will be
brought in the United States District Court for the Northern District of New
Jersey (or should such court lack jurisdiction to hear such action, suit or
proceeding, in a New Jersey state court in the County of Somerset) and that the
parties will submit to the jurisdiction of such court. The parties irrevocably
waive, to the fullest extent permitted by law, any objection the party may have
to the laying of venue for any such suit, action or proceeding brought in such
court. THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A
JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or more provisions
of this Section 12 will for any reason be held invalid or unenforceable, it is
the specific intent of the parties that such provisions will be modified to the
minimum extent necessary to make it or its application valid and enforceable.

13. Notices. Any notice required or permitted hereunder will be given in writing
and will be deemed effectively given upon personal delivery, upon deposit for
delivery by an internationally recognized express mail courier service or upon
deposit in the United States mail by certified mail (if the parties are within
the United States), with postage and fees prepaid, addressed to the other party
at its address as shown in these instruments, or to such other address as such
party may designate in writing from time to time to the other party.

14. Definitions. All defined terms not specifically defined herein carry the
same meaning as they do in the Plan. As used herein, the following definitions
will apply:

(a) "Applicable Laws" means the legal requirements applicable to the issuance of
Awards, if any, under applicable provisions of federal securities laws, state
corporate and securities laws, the Code,

3


--------------------------------------------------------------------------------


the rules of any applicable stock exchange or national market system, and the
rules of any non-U.S. jurisdiction applicable to Awards granted to residents
therein.

(b) "Award" means the award of Restricted Shares pursuant to the Notice.

(c) "Code" means the Internal Revenue Code of 1986, as amended.

(d) "Common Stock" means the common stock of the Company.

(e) "Company" means TeamStaff, Inc., a New Jersey corporation.

(f) "Continuous Service" means that the provision of services to the Company in
any capacity of Employee or Director is not interrupted or terminated. In
jurisdictions requiring notice in advance of an effective termination as an
Employee or Director, Continuous Service will be deemed terminated upon the
actual cessation of providing services to the Company notwithstanding any
required notice period that must be fulfilled before a termination as an
Employee or Director can be effective under Applicable Laws. The Grantee's
Continuous Service will be deemed to have terminated upon an actual termination
of Continuous Service. Continuous Service will not be considered interrupted in
the case of (i) any approved leave of absence, (ii) transfers among the Company,
or any successor, in any capacity of Employee or Director, or (iii) any change
in status as long as the individual remains in the service of the Company in any
capacity of Employee or Director (except as otherwise provided in the
Agreement). An approved leave of absence will include sick leave, military leave
or any other authorized personal leave.

(g) "Disability" means as such term is expressly defined in a then-effective
written agreement between the Grantee and the Company, or in the absence of such
then-effective written agreement and definition, as defined under the long-term
disability policy of the Company regardless of whether the Grantee is covered by
such policy. In the absence of a written agreement containing a definition of
disability and if the Company does not have a long-term disability plan in
place, "Disability" means that a Grantee is unable to carry out the
responsibilities and functions of the position held by the Grantee by reason of
any medically determinable physical or mental impairment for a period of not
less than ninety (90) consecutive days. A Grantee will not be considered to have
incurred a Disability unless he or she furnishes proof of such impairment
sufficient to satisfy the Board in its discretion.

(h) "Employee" means any person, including an Officer or Director, who is in the
employ of the Company, subject to the control and direction of the Company as to
both the work to be performed and the manner and method of performance. The
payment of a director's fee by the Company will not be sufficient to constitute
"employment" by the Company.

(i) "Exchange Act" means the Securities Exchange Act of 1934, as amended.

(j) "Fair Market Value" means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on one or more established stock exchanges or
national market systems, including without limitation The Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
will be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on the principal exchange or system on which the Common
Stock is listed (as determined by the Board) on the date of determination (or,
if no closing sales price or closing bid was reported on that date, as
applicable, on the last trading date such closing sales price or closing bid was
reported), as reported in The Wall Street Journal or such other source as the
Board deems reliable;

(ii) If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, its
Fair Market Value will be the closing sales price for such stock as quoted on
such system or by such securities dealer on the date of determination, but if
selling prices are not reported, the Fair Market Value of a share of Common
Stock will be the mean between the high bid and low asked prices for the Common
Stock on the date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Board deems reliable; or

4


--------------------------------------------------------------------------------


(iii) In the absence of an established market for the Common Stock of the type
described in (i) and (ii), above, the Fair Market Value thereof will be
determined by the Board in good faith.

(k) "Officer" means a person who is an officer of the Company or a Related
Entity within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

(l) "Share" means a share of the Common Stock.

5


--------------------------------------------------------------------------------


EXHIBIT A

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED,                                                      hereby
sells, assigns and transfers unto
                                                        ,                 
shares of the Common Stock of TeamStaff, Inc., a New Jersey corporation (the
"Company"), standing in his name on the books of, the Company represented by
Certificate No.      herewith, and does hereby irrevocably constitute and
appoint the Secretary of the Company attorney to transfer the said stock in the
books of the Company with full power of substitution.

DATED:                                

SIGNED:                              

PRINT NAME:____________________

[PLEASE SIGN THIS DOCUMENT BUT DO NOT DATE IT. THE DATE AND INFORMATION OF THE
TRANSFEREE WILL BE COMPLETED IF AND WHEN THE SHARES ARE ASSIGNED.]

6


--------------------------------------------------------------------------------
